66 F.3d 345
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.STATE OF ALABAMA, State of California, State of Connecticut,State of Idaho, State of Indiana, State of Maryland, Stateof Michigan, State of Mississippi, State of Montana, Stateof Ohio, State of South Dakota, State of Vermont, State ofWisconsin, and State of Wyoming, Plaintiffs-Appellants,v.FEDERAL ENERGY REGULATORY COMMISSION, Department of Energyand OXY USA, Inc., Defendants-Appellees.
No. 95-1427.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1995.
ORDER

1
The parties having so agreed, it is ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).